Upon consideration of the petition filed on the 15th of October 2018 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of December 2018."
The following order has been entered on the motion filed on the 15th of October 2018 by Defendant to Deem Petition Timely Filed:
"Motion Dismissed as moot by order of the Court in conference, this the 5th of December 2018."